900 F.2d 251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Winifred GOUDIE, Petitioner.
No. 89-8115.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 16, 1990.

On Petition for Writ of Mandamus.
Winifred Goudie, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Winifred Goudie brought this petition for writ of mandamus seeking an order directing the district court to grant her motion to proceed in forma pauperis in a pending civil action.  Goudie v. Brawley, C/A No. 89-41-M (N.D.W.Va., Maxwell, C.J.).  Mandamus relief is only appropriate when there is no other means of securing the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Because Goudie may attack the district court's assessment of a partial filing fee on appeal after the district court's final order, we deny the petition.  We deny leave to proceed in forma pauperis on appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

PETITION DENIED